Case 1:18-cv-03946-LAK-OTW Document 36 Filed 10/17/18 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BURBERRY LIMITED,
a United Kingdorn Corporation

BURBERRY LIMITED,
a NeW York Corporation,

Plaintiffs,
v.

TARGET CORPORATION and
TARGET BRANDS, INC_,

Defendants.

Civil Action No_: 1:18-03946

STIPULATION OF
DISMISSAL PURSUANT TO

F.R.C.P. 41121[§1[§A[§ii[

 

 

Pursuant to F.R.C.P. 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the plaintiffs

Burberry Lirnited, a United Kingdorn Company, and Burberry Lirnited, a NeW York

Corporation, and the defendants Target Corporation and Target Brands, Inc. hereby stipulate and

agree that the above-referenced action is dismissed With prejudice, Without award of costs or fees

to any party.

Dated: October 17, 2018

STEPTOE & JOHNSON LLP

Michael J_ Allan

Steptoe & Johnson LLP
1330 Connecticut Ave, NW
Washington, DC 20036

rel; (202) 429-6749

Ernail: mallan@steptoe.corn

 

Counselfor Plal`ntl`ffs Burberry Ll`ml`ted, a
Unl`l‘ed Kl`nga’om Company and
Burberry Ll`ml`ted, a New York Corporal‘l`on

Case 1:18-cv-03946-LAK-OTW Document 36 Filed 10/17/18 Page 2 of 3

Dated: October 17, 2018

FAEGRE BAKER DANEILS LLP

, “ "/' /) _.,»<'27

 

Jarnes R. Steffen

Peter M. Routhier

Faegre Baker Daniel LLP

2200 Wells Fargo Center

90 S. Seventh Street

Minneapolis, MN 55402

Tel_; (612) 766-8770

E-rnail: James.Steffen@FaegreBD.com
E-rnail: Peter_Routhier@FaegreBD.corn

Lita Beth Wright

Kelly McCullough

Storch Amini PC

2 Grand Central Tower

140 E_ 45th Street, 25th FlOOr

NeW York, NY 10017

rel; (212) 490-4100

E-rnail: lbwright@storchamini.corn
E-rnail: mccullough@storchamini.com

Counselfor Defendants Targel‘
Corporal‘l`on and Targel‘ Brands, Inc.

Case 1:18-cv-O3946-LAK-OTW Document 36 Filed 10/17/18 Page 3 of 3

CERTIFICATE OF SERVICE
l hereby certify that a true and correct copy of the foregoing Stipulation of Dismissal Was

served via e-rnail on the 17th day of October, 2018 upon counsel of record.

Dated: Washington, DC STEPTOE & JOHNSON LLP
October 17, 2018
By: s/ Ml`chael J. Allan
Michael J_ Allan
Steptoe & Johnson LLP
1330 Connecticut Avenue, NW
Washington, DC 20036
rel; (202) 429-6749

E-rnail: rnallan@step_toe.corn

Counsel for Plal`ntl`ffs Burberry Liml`ted, a
Unl`ted Kl`ngdom Company and
Burberry Liml`ted, a New York Corporatl`on

